           Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SHAWNEE L., 1

               Plaintiff,

          v.                                            20-CV-308-LJV
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On March 13, 2020, the plaintiff, Shawnee L. (“Shawnee”), brought this action

under the Social Security Act. She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On November 20, 2020, Shawnee moved for judgment on the pleadings,

Docket Item 13; on February 18, 2021, the Commissioner responded and cross-moved

for judgment on the pleadings, Docket Item 16; and on March 11, 2021, Shawnee

replied, Docket Item 17.

      For the reasons stated below, this Court grants Shawnee’s motion in part and

denies the Commissioner’s cross-motion. 2




      1  To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
      2 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
         Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 2 of 9




                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the [Administrative Law Judge (‘ALJ’)] applied correct legal

principles, application of the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be deprived of the right to

have her disability determination made according to correct legal principles.” Johnson,

817 F.2d at 986.




                                             2
           Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 3 of 9




                                         DISCUSSION


       Shawnee argues that the ALJ erred by crafting a physical residual functional

capacity (“RFC”) 3 based on his lay opinion. See Docket Item 13-1 at 1. More

specifically, she argues that an RFC for light work is inconsistent with the only medical

opinion in the record. Id. at 6-8. She also argues that the additional restrictions

included in the RFC are unsupported by medical opinion evidence. See id. at 8-9. This

Court agrees that the ALJ erred and, because that error was to Shawnee’s prejudice,

remands the matter to the Commissioner.

       When determining a plaintiff’s RFC, an ALJ must evaluate every medical opinion

received, “[r]egardless of its source.” 20 C.F.R. § 404.1527(c). An ALJ’s RFC

determination need not “perfectly correspond with any of the opinions of medical

sources cited in his decision.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). In

fact, the ALJ is “entitled to weigh all of the evidence available to make an RFC finding

that [is] consistent with the record as a whole.” Id.; see also 20 C.F.R. § 416.927(d)(2)

(“Although [the Commissioner] consider[s] opinions from medical sources on issues

such as . . . [the claimant’s] residual functional capacity . . . , the final responsibility for

deciding these issues is reserved to the Commissioner.”). Nevertheless, the ALJ “must

provide an ‘accurate and logical bridge’ between the evidence and the conclusion that

the claimant is not disabled, so that ‘ . . . a reviewing court . . . may assess the validity of



       3 A claimant’s RFC “is the most [she] can still do despite [her] limitations,” 20
C.F.R. § 416.945, “in an ordinary work setting on a regular and continuing basis,” see
Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 86–8, 1986 WL 68636, at
*8). “A ‘regular and continuing basis’ means 8 hours a day, for 5 days a week, or an
equivalent work schedule.” Id.

                                                3
          Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 4 of 9




the agency’s ultimate findings and afford [the] claimant meaningful judicial review.’”

Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008) (third alteration in original) (quoting

Young v. Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004)).

       Moreover, although an ALJ is tasked with weighing all the evidence in the record,

he cannot reject or discount the opinion of a medical professional unless other

competent medical evidence in the record supports that decision. See Balsamo v.

Chater, 142 F.3d 75, 81 (2d Cir. 1998) (“In the absence of a medical opinion to support

[an] ALJ’s finding as to [a claimant’s] ability to perform [a certain level of] work, it is well-

settled that the ALJ cannot arbitrarily substitute his own judgment for competent medical

opinion. While an ALJ is free to resolve issues of credibility as to lay testimony or to

choose between properly submitted medical opinions, he is not free to set his own

expertise against that of a physician who submitted an opinion to or testified before

him.” (citation and original alterations omitted)); Shaw v. Chater, 221 F.3d 126, 135 (2d

Cir. 2000) (“[W]hile a physician’s opinion might contain inconsistencies and be subject

to attack, ‘a circumstantial critique by non-physicians, however thorough or responsible,

must be overwhelmingly compelling in order to overcome a medical opinion.’” (quoting

Wagner v. Sec. of Health & Human Servs., 906 F.2d 856, 862 (2d Cir. 1990)).

       In other words, an ALJ “is not qualified to assess a claimant’s RFC on the basis

of bare medical findings.” Wilson v. Colvin, 2015 WL 1003933, at *21 (W.D.N.Y. Mar. 6,

2015) (citing Dailey v. Astrue, 2010 WL 4703599, at *11 (W.D.N.Y. Oct. 26, 2010),

report and recommendation adopted, 2010 WL 4703591 (W.D.N.Y. Nov. 19, 2010). As

a general rule, “where the medical findings in the record merely diagnose [the]

claimant’s exertional impairments and do not relate those diagnoses to specific residual



                                                4
           Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 5 of 9




functional capabilities,” the Commissioner “may not make the connection himself.”

Perkins v. Berryhill, 2018 WL 3372964, at * 3 (W.D.N.Y. July 11, 2018) (citing Jermyn v.

Colvin, 2015 WL 1298997, at *19 (E.D.N.Y. Mar. 23, 2015) (“[N]one of these medical

sources assessed [the p]laintiff's functional capacity or limitations, and therefore provide

no support for the ALJ’s RFC determination.”)).

       Here, the ALJ found that Shawnee had the physical RFC to:

       . . . perform light work 4 . . . except she can frequently climb ramps and
       stairs, but only occasionally climb ladders, ropes, or scaffolds. She can
       have occasional exposure to unprotected heights and moving mechanical
       parts.

Docket Item 10 at 23. In making this determination, the ALJ assigned “some weight” to

the opinion of Nikita Dave, M.D. Id. at 25-26.

       In relevant part, Dr. Dave diagnosed Shawnee with “poorly controlled” diabetes. 5

Id. at 394. She opined that “[d]ue to paresthesias in the feet, [Shawnee should] avoid

ladders and heights” and that Shawnee had “[m]ild to moderate limitations for prolonged

standing.”6 Id. The ALJ explained that partially discounting Dr. Dave’s opinion was




       4  “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. § 404.1567(b).
       5Dr. Dave also diagnosed Shawnee with hyperthyroidism; a thyroid goiter; status
post myocardial infraction “per the claimant;” dyslipidemia; and depression. Docket
Item 10 at 394.
       6Dr. Dave also noted that the details of Shawnee’s cardiac condition were
unknown and that it also unclear “whether she actually sustained a myocardial infraction
as she is not on aspirin and has not seen a cardiologist.” Id.

                                              5
           Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 6 of 9




“consistent with the normal physical exams [and] lack of specialist treatment for cardiac

or endocrine issues” in the record. Id. at 25-26.

       But by discounting Dr. Dave’s opinion, the ALJ rejected the only opinion that

assessed Shawnee’s ability to function physically. 7 Compare Docket Item 10 at 391-95

(Dr. Dave’s opinion documenting her conclusions about how Shawnee’s health impacts

her physical abilities and limitations), with, e.g., id. at 306-77 (hospital records largely

including emergency visits with lab results, exam notes, and treatment records). As a

lay person, the ALJ was not qualified to then interpret the bare medical evidence in the

record and to craft an RFC based on his own surmise. See Balsamo, 142 F.3d at 81;

see also Jermyn, 2015 WL 1298997, at *19 (noting that because “none of the[] medical

sources assessed [the p]laintiff's functional capacity or limitations,” they did not support

the RFC).

       The Commissioner argues that the ALJ simply resolved a conflict between Dr.

Dave’s standing limitation and the rest of the record. See Docket Item 16-1 at 7-8. But

if that is what the ALJ did, he should have said so and explained why. See Craft, 539

F.3d at 673 (7th Cir. 2008) (noting that an ALJ must explain his decision in a way that

permits judicial review). For purposes of judicial review, a court may not substitute the

Commissioner’s argument during litigation for the ALJ’s own explanation or lack thereof.

See Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (noting that courts may not accept


       7 In so doing, the ALJ created a gap in the record that he was required to fill.
See Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (“Because a hearing on disability
benefits is a non-adversarial proceeding, the ALJ generally has an affirmative obligation
to develop the administrative record.”); see also Rosa v. Callahan, 168 F.3d 72, 79 (2d
Cir. 1999) (quoting Perez, 77 F.3d at 47) (“W]here there are deficiencies in the record,
an ALJ is under an affirmative obligation to develop a claimant’s medical history ‘even
when the claimant is represented by counsel or . . . by a paralegal.’”).

                                               6
           Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 7 of 9




post hoc rationalizations for agency action). And based on the ALJ’s own words, it is

likely that he discounted Dr. Dave’s entire opinion, not just the standing limitation. 8 See

Docket Item 10 at 26 (noting Shawnee’s lack of specialist care from either a cardiologist

or endocrinologist when discounting an opinion assessing the impact of cardiac and

endocrine issues). In any event, the Commissioner’s belated attempt to salvage the

ALJ’s decision is too little and too late.

       The Commissioner also argues that Dr. Dave’s opinion that Shawnee should

avoid ladders and heights was based on “paresthesias in the feet” and that this

diagnosis was grounded only in Shawnee’s own testimony. Docket Item 16-1 at 6.

Thus, the Commissioner reasons, the ALJ was entitled to reject that opinion because he

was entitled to weigh, and reject, Shawnee’s credibility. Id. But that argument is

unfounded for two reasons. First, the ALJ did not say that, so the Commissioner’s post

hoc reasoning again cannot remedy the error. Second, Dr. Dave’s diagnosis of

paresthesia—“[a] spontaneous abnormal usually nonpainful sensation (e.g., burning,


       8 Even if the ALJ had rejected only the standing limitation, that would have been
no small error. Dr. Dave opined that Shawnee was mildly to moderately limited in
standing for a long time, and a moderate limitation in standing is not necessarily
consistent with light work. See Harrington v. Colvin, 2015 WL 790756, at *14 (W.D.N.Y.
Feb. 25, 2015) (collecting cases falling on either side of the issue). In fact, courts are
particularly hesitant to find such limitations consistent with light work when other
evidence in the record fails to independently support the conclusion that the claimant
can perform such work. See Alianell v. Colvin, 2016 WL 981864, at *13 (W.D.N.Y. Mar.
15, 2016) (concluding that a limitation in prolonged standing was not consistent with
light work because, among other things, “the record [did] not suggest that [the plaintiff]
participate[d] in activities of daily living . . . consistent with light work”). Here, there was
no such evidence. And Shawnee testified about how difficult it was for her to do even
basic activities. For example, she said that she has trouble walking, see Docket Item 10
at 56-7 (describing a walk to the doctor’s office that should have taken fifteen minutes
but took her forty-five), and that she always regrets trying to do the laundry without
assistance. Id. at 57. So even if the ALJ had rejected only Dr. Dave’s standing
limitation, that error alone might well have required remand.

                                               7
           Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 8 of 9




pricking)”—was necessarily based on subjective reports. See 653800 paresthesia,

Stedman’s Medical Dictionary, Westlaw (database updated Nov. 2014) (defining

paresthesia as a “sensation”—in other words, a physical feeling). Moreover,

paresthesia, along with Dr. Dave’s observation that Shawnee had cold feet, are

consistent with the diagnosis of “poorly controlled” diabetes. See Docket Item 10 at

394; see also Foot Complications, AM. DIABETES ASS’N,

https://www.diabetes.org/diabetes/complications/foot-complications (last visited Aug. 9,

2021) (explanation from the American Diabetes Association that “[p]eople with diabetes

can develop many different foot problems” including “tingling, pain (burning or stinging),

[and] weakness in the foot” as well as “[p]oor blood flow”).

       What is more, the ALJ’s specific limitations in the RFC had no basis in medical

opinion evidence. For example, Dr. Dave said that Shawnee should “avoid ladders and

heights,” Docket Item 10 at 394 (emphasis added), but the ALJ found that she “can . . .

occasionally climb ladders, ropes, or scaffolds[; and] have occasional exposure to

unprotected heights,” Id. at 23. The ALJ did not cite any medical opinion as the basis

for his conclusion that contrary to Dr. Dave’s opinion, Shawnee could “climb ladders”

and “work at unprotected heights,” but only do those things “occasionally.” Id. So those

specific limitations must have come from the ALJ’s lay judgment and not that of any

medical provider. And that was error. 9



       9The Court “will not reach the remaining issues raised by [Shawnee] because
they may be affected by the ALJ’s treatment of this case on remand.” Watkins v.
Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin,
No. 1:13-CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to
apply the proper legal standard, the Court will decline at this time to consider whether
substantial evidence exists to support the findings the ALJ made.”).

                                             8
           Case 1:20-cv-00308-LJV Document 19 Filed 08/10/21 Page 9 of 9




                                     CONCLUSION


         The Commissioner’s motion for judgment on the pleadings, Docket Item 16, is

DENIED, and Shawnee’s motion for judgment on the pleadings, Docket Item 13, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.



         SO ORDERED.

Dated:         August 10, 2021
               Buffalo, New York




                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                            9
